743 N.W.2d 211 (2008)
Christopher CALDWELL, Plaintiff-Appellee,
v.
WASTE MANAGEMENT OF MICHIGAN, INC., d/b/a Waste Management, Defendant-Appellant.
Docket No. 135097. COA No. 280386.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the September 28, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.